DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitations “the channel hole” (the line 11) that lack antecedent basis because “a channel hole” has not been defined by the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0157294 to Kanamori et al. (foreign priority application KR 10-2017-0155722, published as KR 10-2019-0058079 is attached, hereinafter Kanamori) in view of Farooq et al. (US 2011/0171582, hereinafter Farooq).
With respect to claim 1, Kanamori discloses a method (Kanamori, Figs. 1-2, 6-20, ¶0004-¶0011, ¶0017-¶00139) for forming a channel hole plug structure in a three-dimensional (3D) memory device (e.g., vertical VNAND flash memory), comprising:
      forming an alternating dielectric stack (160/170) (Kanamori, Fig. 6, ¶0076-¶0078, ¶0065, ¶0020) disposed on a substrate (100);
      forming an insulating layer (e.g., the uppermost insulation layer 160) (Kanamori, Figs. 6, 8, ¶0078-¶0079) and a hard mask layer (e.g., silicon nitride mask 180 is interpreted as  a hardmask) on the alternating dielectric stack (160/170);
      forming a channel structure (e.g., channel materials 230/240/250 in the channel hole 109) (Kanamori, Figs. 8-9, ¶0081-¶0084) penetrating the insulating layer (160), the hard mask layer (180) (Kanamori, Fig. 8, ¶0081), and the alternating dielectric stack (160/170);
      removing a top portion of the channel structure (e.g., 230/240/250) (Kanamori, Fig. 9, ¶0091) to form a recess; and
      forming a channel hole plug (e.g., capping pattern 260) (Kanamori, Fig. 9, ¶0057, ¶0089, ¶0091) in the recess, wherein a projection of the channel hole plug (260) in a lateral plane covers a projection of the channel hole (190) in the lateral plane.
	Further, Kanamori does not specifically disclose forming a photoresist patterning on the hard mask layer; using the photoresist patterning as a mask to remove a top portion of the channel structure to form a recess.
However, Farooq teaches a method of forming a photoresist patterning (e.g., forming an opening 204 by patterning the photoresist 202) (Farooq, Fig. 2, ¶0013) on the hard mask layer (118), and using a photoresist patterning on the hard mask layer (118) as a mask to remove a top portion of the semiconductor material (106) (Farooq, Fig. 2, ¶0012) and the dielectric material (108) to form a recess (302) (Farooq, Fig. 3, ¶0013-¶0014) having a suitable shape (e.g., a circular, rectangular, or irregular shape) and desired depth, wherein the etching includes a reactive ion etching (RIE) process. The method of Farooq teaches forming three-dimensional integrated circuit including high performance devices and high density (Farooq, ¶0001, ¶0004-¶0005, ¶0012-¶0014).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kanamori by forming a recess for the channel hole plug by using the etching process of Farooq to have the method, comprising: forming a photoresist patterning on the hard mask layer; using the photoresist patterning as a mask to remove a top portion of the channel structure to form a recess in order to provide improved method of forming a recess having a suitable shape and desired depth for three-dimensional integrated circuit including high performance devices and high density (Farooq, ¶0001, ¶0004-¶0005, ¶0012-¶0014).
Regarding claim 3, Kanamori in view of Farooq discloses the method of claim 1. Further, Kanamori discloses the method, wherein forming the insulating layer (e.g., the uppermost insulation layer 160) (Kanamori, Figs. 6, 8, ¶0078-¶0079) and the hard mask layer (e.g., silicon nitride mask 180 is interpreted as a hardmask) comprises: forming an oxide layer on the alternating dielectric stack (160/170) as the insulating layer; and forming a nitride layer on the oxide layer as the hard mask layer.
Regarding claim 4, Kanamori in view of Farooq discloses the method of claim 1. Further, Kanamori discloses the method, wherein forming the channel structure (e.g., channel materials 230/240/250 in the channel hole 109) (Kanamori, Figs. 8-9, ¶0081-¶0084) comprises: forming a channel hole (190) (Kanamori, Fig. 8, ¶0079-¶0082) extending vertically through the alternating dielectric stack (160/170), the insulating layer (160) and the hard mask layer (180); forming a functional layer (230) (Kanamori, Fig. 9, ¶0083-¶0088) on a sidewall of the channel hole (190); forming a channel layer (240) covering a sidewall of the functional layer; and forming a filling structure (250) to cover a sidewall of the channel layer (240) and filling the channel hole (190).
Regarding claim 5, Kanamori in view of Farooq discloses the method of claim 4. Further, Kanamori discloses the method, wherein forming the functional layer (230) (Kanamori, Fig. 8, ¶0084, ¶0088, ¶0054, ¶0055) comprises: forming a barrier layer (200) on the sidewall of the channel hole (190) for blocking an outflow of the electronic charges; forming a storage layer (210) on the surface of the barrier layer for storing electronic charges during operation of the 3D memory device; and forming a tunneling layer (220) on the surface of the storage layer for tunneling electronic charges.
Regarding claim 6, Kanamori in view of Farooq discloses the method of claim 4. Further, Kanamori discloses the method, wherein a diameter of the opening (190) (Kanamori, Figs. 8-9, ¶0084-¶0085) in the etching mask layer (180) is equal to a diameter of the top surface of the channel structure (230/240/250); and removing the etching mask layer (180) (Kanamori, Fig. 9, ¶0085) after forming the capping layer (260), but does not specifically disclose that forming the photoresist patterning comprises: forming a photoresist layer on the hard mask layer and the channel structure; forming an opening in the photoresist layer to expose the top surface of the channel structure, wherein a diameter of the opening is equal to or larger than a diameter of the top surface of the channel structure; and removing the photoresist layer.
However, Farooq teaches a method of forming a photoresist patterning (e.g., forming an opening 204 by patterning the photoresist 202) (Farooq, Fig. 2, ¶0013) on the hard mask layer (118) to form a recess (302) (Farooq, Fig. 3, ¶0013-¶0014) having a suitable shape (e.g., a circular, rectangular, or irregular shape) and desired depth. The method of Farooq teaches forming a photoresist layer (202) (Farooq, Fig. 2, ¶0013) on the hard mask layer (118) and the semiconductor structure (106); forming an opening (204) (Farooq, Figs. 2-3, ¶0013) in the photoresist layer (202) to expose the top surface of the semiconductor structure, wherein a diameter of the opening is equal (Figs. 2-3) to or larger (Fig. 4) than a desired width (e.g., distance between contact structures 120).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kanamori/Farooq by forming a recess for the channel hole plug by using the photoresist patterning in the etching process as taught by Farooq to have the method, wherein forming the photoresist patterning comprises: forming a photoresist layer on the hard mask layer and the channel structure; forming an opening in the photoresist layer to expose the top surface of the channel structure, wherein a diameter of the opening is equal to or larger than a diameter of the top surface of the channel structure; and removing the photoresist layer in order to provide improved method of forming a recess having a suitable shape and desired depth for three-dimensional integrated circuit including high performance devices and high density (Farooq, ¶0001, ¶0004-¶0005, ¶0012-¶0014).
Regarding claim 7, Kanamori in view of Farooq discloses the method of claim 4. Further, Kanamori discloses the method, wherein forming the channel hole plug (e.g., the capping layer 260) (Kanamori, Figs. 2, 9, ¶0091) in the recess comprises: forming a semiconductor channel layer (e.g., doped polysilicon) (Kanamori, Figs. 2, 9, ¶0057) on the uppermost insulating layer (160) and in the recess to electrically connect with the channel layer (240) in the channel structure; and removing a portion of the semiconductor channel layer (e.g., planarization to remove the capping layer to expose the uppermost insulating layer 160) (Kanamori, Fig. 9, ¶0091) that is outside of the recess, and to planarize a top surface of the channel hole plug, but does not specifically disclose forming a semiconductor channel layer on the hard mask layer and in the recess. However, Farooq teaches filling the recess by forming a conductive material (608) (Farooq, Fig. 6, ¶0017) on the hard mask (118) and in the recess, and performing planarization to form the contact via (602).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kanamori/Farooq by filling the recess with conductive material as taught by Farooq to have the method, wherein a semiconductor channel layer is on the hard mask layer and in the recess in order to provide improved method of forming a contact via having a suitable shape and desired depth for three-dimensional integrated circuit including high performance devices and high density (Farooq, ¶0001, ¶0004-¶0005, ¶0012-¶0014, ¶0017).
Regarding claim 8, Kanamori in view of Farooq discloses the method of claim 1. Further, Kanamori discloses the method, further comprising: forming a metal via (420) (Kanamori, Figs. 2, 20, ¶0059, ¶0130) to electrically connect with the channel hole plug (260).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0157294 to Kanamori in view of Farooq (US 2011/0171582) as applied to claim 1, and further in view of Shimabukuro et al. (US 2016/0148835, hereinafter Shimabukuro).
Regarding claim 2, Kanamori in view of Farooq discloses the method of claim 1. Further, Kanamori discloses the method, wherein forming the alternating dielectric stack (160/170) comprises: forming dielectric layer pairs (160/170) (Kanamori, Fig. 6, ¶0076-¶0078) stacked in a vertical direction, each dielectric layer pair includes a first dielectric layer (e.g., silicon oxide 160) and a second dielectric layer (e.g., silicon nitride 170) that is different from the first dielectric layer, but does not specifically disclose forming at least 32 dielectric layer pairs.
However, Shimabukuro teaches ultra-high density 3D NAND stacked memory device formed using the pairs of the first dielectric layer (silicon oxide 32) (Shimabukuro, Figs. 18A, 38A, ¶0064-¶0072) and the second dielectric layer (silicon nitride 42) with the number of repetitions of the pairs (32/42) from 8 to 256. The claimed range overlaps the range of Shimabukuro.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kanamori/Farooq by forming a stack including the number of repetitions of the pairs of the first dielectric layer and the second dielectric layer as taught by Shimabukuro to have forming at least 32 dielectric layer pairs in order to provide improved method of forming ultra-high density storage device including 3D NAND stacked memory device with minimal processing complexity (Shimabukuro, ¶0002-¶0004, ¶0052-¶0053, ¶0064-¶0072).
Regarding claim 10, Kanamori in view of Farooq and Shimabukuro discloses the method of claim 2. Further, Kanamori discloses the method, further comprising: replacing first dielectric layers (170) (Kanamori, Figs. 17-18, ¶0119-¶0124) with conductor layers (382, 384, and 386).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0157294 to Kanamori in view of Farooq (US 2011/0171582) as applied to claim 1, and further in view of Lu et al. (US Patent No. 9,449,982, cited in IDS of 04/19/2022, hereinafter Lu).
Regarding claim 9, Kanamori in view of Farooq discloses the method of claim 1. Further, Kanamori does not specifically disclose the method, further comprising: forming a second alternating dielectric stack on the channel hole plug; forming a second channel structure penetrating the second alternating dielectric stack; wherein a second channel layer in the second channel structure is electrically connected with the channel hole plug.
However, Lu teaches a method of forming a three-dimensional nonvolatile memory device (e.g., NAND) (Lu, Figs. 2D, 15A-15H, Col. 3, lines 29-40; Col. 4, lines 50-67; Col. 5, lines 1-21; lines 47-67; Col. 6, lines 1-34; Col. 17, lines 21-67; Col. 18, lines 1-65) comprising a vertical channel and a landing pad (e.g., 25) on the vertical channel. The landing pad of Lu (Fig. 15C) has a larger diameter than the channel in the horizontal direction to avoid alignment challenges, and comprises various materials including a metal or conductive metal alloy (e.g., preferably is made of the same semiconductor material) (Lu, Figs. 2D, 15A-15H, Col. 4, lines 65-67; Col. 5, lines 1-3). Further, Lu teaches forming a second alternating dielectric stack (e.g., 120M including insulating layers 121/132) (Fig. 15D, Col. 18, lines 23-49; Col. 17, lines 41-52) on the landing pad (25), wherein a second channel layer (1y) in the second channel structure (120M) is electrically connected with the landing pad (25).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kanamori/Farooq by forming a plurality of stacked memory levels as taught by Lu, wherein each memory level includes the channel hole plug of Kanamori/Farooq to have a method, further comprising: forming a second alternating dielectric stack on the channel hole plug; forming a second channel structure penetrating the second alternating dielectric stack; wherein a second channel layer in the second channel structure is electrically connected with the channel hole plug in order to provide improved method of fabrication three-dimensional memory device with increased stacked memory layers and reduced/avoided alignment challenges (Lu, Col. 3, lines 29-40; Col. 4, lines 1-6; 50-67; Col. 5, lines 1-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891